           Case 2:17-cv-01546-AKK Document 15 Filed 07/02/19 Page 1 of 2            FILED
                                                                            2019 Jul-02 AM 09:14
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DONALD WORRELL,                               )
                                              )
        Plaintiff,                            )
                                              )
v.                                            ) Civil Action No.:
                                              ) 2:17-cv-01546-AKK
DIVERSIFIED CONSULTANTS,                      )
INC., et al.,                                 )
                                              )
        Defendants.                           )

           PLAINTIFF’S MOTION TO DISMISS WITH PREJUDICE

        COMES NOW the Plaintiff, Donald Worrell by and through counsel, and

respectfully requests this Honorable Court dismiss this case WITH prejudice as

follows:

     1. The Parties have settled this case.

     2. The undersigned overlooked filing this motion and apologizes to this

        Honorable Court for this oversight.

WHEREFORE, PREMISES CONSIDERED, the Plaintiff respectfully requests this

case be dismissed with prejudice, costs taxed as paid.
        Case 2:17-cv-01546-AKK Document 15 Filed 07/02/19 Page 2 of 2




                                              Respectfully Submitted,

                                              /s/ John G. Watts
                                              John G. Watts (ASB-5819-t82j)
                                              M. Stan Herring (ASB-1074-n72m)
                                              Watts & Herring, LLC
                                              The Kress Building
                                              301 19th Street North
                                              Birmingham, Alabama 35203
                                              (205) 879-2447
                                              (888) 522-7167 facsimile
                                              john@wattsherring.com
                                              stan@wattsherring.com

                                              Attorneys for Plaintiff




                          CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

Laura C. Nettles (ASB-5805-S63l)
Lloyd, Gray, Whitehead & Monroe
880 Montclair Road, Suite 100
Birmingham, Alabama 35213

Justin Harris Homes
Sessions, Fishman, Nathan & Israel
3850 N. Causeway Blvd., Suite 200,
Metairie, Louisiana 70002

Attorneys for Defendant Diversified Consultants, Inc.


                                        /s/ John G. Watts
                                        OF COUNSEL
